Duffie, C.
The former opinion, delivered by Commissioner Bakhes, of the Second Department, will be found on page 359, amte, and is so full in its statement of the facts that nothing further in that respect is needed. The statute before us for construction is in the following words: “The property, real and personal, which any woman in this state may own at the time of her marriage, and the rents, issues, profits, or proceeds thereof, and any real, personal, or mixed property, which shall come to her by descent, devise or the gift of any person except her husband, or which she shall acquire by purchase or otherwise, shall remain her sole and separate property, notwithstanding her marriage, and shall not be subject to the disposal of her husband, or liable for his debts; Provided, That all property of a married woman not exempt by law from sale on execution or attachment shall be liable for the payment of all debts contracted for necessaries furnished the family of said married woman after execution against the husband for such indebtedness has been returned unsatisfied for want of goods and chattels, lands, and tenements whereon to levy and make the same.” Compiled Statutes, ch. 53, sec. 1. As we understand from brief and oral argument of counsel for defendant in error, two objections are urged against the construction given to the statute in the former opinion: First, that it is erroneous in holding that it was intended to make the property of the wife liable for necessaries furnished the husband alone, and for his individual use; second, that it is wrong in holding that the return of *367an unsatisfied execution against the husband on a judgment rendered against him by a court of a sister state, is a compliance with the statutory requirement relating to proceeding's to first collect from the husband. After a failure to collect from the husband, the property of a married woman not exempt by law from sale on execution or attachment shall be liable for the payment of all debts contracted for necessaries furnished the family of said married woman. So reads the statute. Who constitutes her family? Webster defines a family as “a collective body of persons who live in one house and under one management.” The supreme court of Connecticut says that in a broad sense the word “family” may include all the person’s children whether living with him or not, and even other relatives; but in a more limited sense it includes only those who are living together as one household. Hart v. Goldsmith, 51 Conn., 479. In its limited sense the word “family” signifies the father, mother and children. Galligar v. Payne, 34 La. Ann., 1057. In the present case there is no need to determine the exact sense in which the word “family” is used in the statute under consideration, because it includes the father, mother and children of the household in its most limited signification. There can be no doubt that the word “family” includes the husband, and that “necessaries” furnished him for his individual use, are furnished the family within the meaning of the statute. That medical attendance furnished the husband alone is a family necessary is held in the following cases: Cole v. Bentley, 26 Ill. App., 260; Walcott v. Hoffman, 30 Ill. App., 77.
The defendant in error relies largely on Gabriel v. Mullen, 30 Mo. App., 464, in support of her theory that medical services rendered exclusively to the husband are not “necessaries for the wife or family,” within the meaning of the Missouri statute, which is practically like our own except in the method provided for enforcing the claim against the property of the wife. Even if the reasoning in that case were satisfactory, it can no longer be *368regarded as an authority upon the question, the case having been certified to the supreme court, where the opinion of the appellate court was disapproved, and the rule announced that “medical services to the husband and children are ‘necessaries for the family’ within the meaning of that statute.” Gabriel v. Mullen, 111 Mo., 119. Neither can we see anything inequitable in the law. It must be borne in mind that this statute is a part of the law relating to married women, and defining their property rights. Prior to the enactment of chapter 53 of our statute all the personal property of the Avife, the income from her real estate, passed to the husband on her marriage, and became liable for his debts of every description. That the legislature, in giving her absolute title to the property OAvned by her at the date of her marriage, and exempting it from liability for the payment of her husband’s general indebtedness, should leave it liable for debts contracted for “necessaries for the family” Avhich the husband is unable to pay is not unreasonable. The husband can not subject her separate estate to liability for debts contracted by him in rjotous living, or for anything but necessaries furnished the family, and for these equity and justice require that she should pay when the husband is unable to do so, rather than require that a stranger or the public rhould assume the burden.
2. Was a judgment against the huband obtained in Missouri, and the return of an execution unsatisfied “for want of goods, chattels, lands and tenements whereon to levy and make the same,” a sufficient compliance Avith our statute before proceeding against the wife to collect the indebtedness? We think it Avas. It must be borne in mind that the debt Avas contracted AAdiile the husband and wife were residents of Nebraska. Had they remained residents of this state, and an unsuccessful attempt been made in the courts of this state to enforce the debt against the husband, no question is made that the property of the AAdfe would be liable. The husband had no property here which could be reached by the process of our courts, and *369the necessities of thé case compelled the plaintiff to resort to the conrt in Missouri to obtain judgment against the husband. It is said that the holding in the former opinion “enlarges the liability of the wife, and makes her liable in-this state on a chose in action against the husband.” That a foreign judgment is a mere chose in action in the sense that it must be sued on in this state can not be denied; but we think that the defendant in error misapprehends the purpose of our statute in requiring an unsuccessful attempt to be made by the creditor to first collect from the husband before resorting to the property of the wife. The action is not on the judgment, but on the original debt. The judgment and return upon the execution are evidence merely that the husband has no property, and can not pay. The husband is primarily liable for the support of the family. It was the intention of the legislature to require the creditor to enforce this liability against him if he had property which could be reached. The best evidence that the husband could not be made to respond is a judgment and the return of an unsatisfied execution. We think that such proceeding against the husband was required as evidence that the creditor had made a bona-fide and unsuccessful attempt to collect his demand from the party primarily liable therefor. For this purpose a judgment and an unsatisfied execution returned thereon from a court in Missouri is of equal weight- with a domestic judgment on which execution has issued and been returned unsatisfied for want of property on which to levy.
We are satisfied that the former opinion was right,‘and that it should be adhered to.
Ames and Albert, CC., concur.
By the Court: For the reasons above stated the former opinion in this case is adhered to.